Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une la Juez Asociada Se-ñora Naveira de Rodón.
Este Honorable Tribunal resuelve mediante sentencia, e invocando lo resuelto en Disidente Univ. de P.R. v. Depto. de Estado, 145 D.P.R. 689 (1998), que por no cumplir el licenciado Nadal Arcelay con el requisito de dedicarse al *746periodismo como medio principal de vida, fue correcta la actuación del Departamento de Estado al negarle una cre-dencial de prensa.
El licenciado Nadal Arcelay alega que la falta de la cre-dencial de prensa le impide cumplir a cabalidad con sus responsabilidades como periodista de una de las estaciones de televisión del país. Al no poseer la credencial, se le de-niegan los privilegios de prensa cuando solicita informa-ción o al pretender asistir a una función. Alega, además, que el efecto de poseer la credencial de prensa es facilitar la labor de los periodistas, al lograr así un acceso rápido y efectivo a la información o a la cobertura de eventos. Re-calca que ha sufrido el entorpecimiento de sus labores periodísticas.
En virtud de nuestros pronunciamientos en nuestra opi-nión disidente en Disidente Univ. de P.R. v. Depto. de Estado, supra, disentimos.